Citation Nr: 1521221	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  02-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder to include total knee arthroplasty residuals.  

2.  Entitlement to a temporary total disability evaluation under the provisions of 38 C.F.R. §§ 4.29, 4.30 for right total knee arthroplasty residuals.  

3.  Entitlement to a compensable disability evaluation for the Veteran's bilateral high frequency hearing loss for the period prior to July 18, 2006.  

4.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's bilateral high frequency hearing loss for the period from July 18, 2006, to August 31, 2008.  

5.  Entitlement to a compensable disability evaluation for the Veteran's bilateral high frequency hearing loss for the period on and after September 1, 2008, to include the issue of whether the reduction of the disability evaluation for that disorder from 10 percent to noncompensable as of September 1, 2008, was proper.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1955 to June 1956; from May 1961 to February 1970; and from May 1971 to September 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the St. Petersburg, Florida, Regional Office which denied a temporary total disability evaluation for right knee arthroplasty residuals under the provisions of 38 C.F.R. §§ 4.29,4.30 and a TDIU.  In March 2002, the Veteran submitted a notice of disagreement (NOD).  In October 2002, the Montgomery, Alabama, Regional Office (RO) issued a statement of the case (SOC) to the Veteran.  In October 2002, the Veteran submitted an Appeal to the Board (VA Form 9).  

In March 2003, the RO denied service connection for a right knee disorder to include total knee arthroplasty residuals.  In March 2003, the Veteran submitted a NOD.  In November 2003, the RO issued a SOC to the Veteran.  In December 2003, the Veteran submitted an Appeal to the Board (VA Form 9) with the denial of service connection for a right knee disorder.  

In August 2006, the RO, in pertinent part, increased the evaluation for the Veteran's bilateral high frequency hearing loss from noncompensable to 10 percent disabling; effectuated that award as of July 18, 2006; increased the evaluation for his cervical spine degenerative disc disease from 20 to 30 percent disabling; increased the evaluation for his left knee tibial varus and tibial osteotomy residuals from 10 to 30 percent disabling; increased the evaluation for his left ankle injury residuals from noncompensable to 10 percent disabling; and effectuated those awards as of July 21, 2006.  In September 2006, the Veteran submitted a NOD with the effective dates assigned for the increased evaluations for his bilateral hearing loss, cervical spine, left knee, and left ankle disabilities.  He specifically sought an effective date that went back to the date of his claim.  In January 2007, the RO determined that the August 2006 rating decision was clearly and unmistakably erroneous in assigning July 21, 2006, as the effective date for the award of increased evaluations for the Veteran's cervical spine, left knee, and left ankle disabilities; assigned October 30, 2002, as the effective date for those awards; determined that the August 2006 rating decision was clearly and unmistakably erroneous in awarding a 10 percent evaluation for the Veteran's bilateral hearing loss; and proposed to reduce that evaluation from 10 percent to noncompensable.   The RO advised the Veteran that as he has been granted the date of receipt of claim, his appeal on the issue of the effective date for the increases for the cervical spine, left knee and left ankle was considered satisfied.  

In July 2007, the RO, in pertinent part, denied an evaluation in excess of 30 percent for the Veteran's left knee disability.  In August 2007, the Veteran submitted a NOD with that decision and specifically argued that the evidence was sufficient to grant a temporary total rating.  In November 2007, the RO recharacterized the Veteran's service-connected left knee disability as left total knee arthroplasty residuals, assigned a temporary total disability rating and then evaluated the condition as 30 percent disabling beginning October 7, 2007.  

In June 2008, the RO effectuated the reduction of the evaluation for the Veteran's bilateral hearing loss from 10 percent to noncompensable as of September 1, 2008.  In April 2009, the RO denied a compensable evaluation for the Veteran's bilateral hearing loss.  In April 2009, the Veteran submitted a NOD with the evaluation assigned for his bilateral hearing loss.  In April 2011, the RO issued a SOC.  In April 2011, the Veteran submitted an Appeal to the Board (VA Form 9) from the evaluation assigned for his bilateral hearing loss.  

In April 2015, the Veteran submitted a Motion to Advance on the Docket.  In April 2015, the Board granted the Veteran's motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

In his April 2011 Appeal to the Board (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  In May 2013 the Veteran reiterated his request for a hearing before a VLJ sitting at the RO.  The requested Board hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

